DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 108669963 (Li).
Regarding claim 1, Li teaches a rotatable lid, comprising: 
a lid body (11) having a shaft hole (110), a water outlet (111), and an air inlet (112); 
a rotating knob (12), having a rotating shaft that inserts into the shaft hole, the rotating knob and the rotating shaft being rotatable relative to the lid body (see para. [0070]); 
a water stopper (13), having a through hole (130) for receiving a bottom end of the rotating shaft; 
a moving component (14), having a locking portion (141) and a clamping hole (140) for clamping the rotating shaft; 
wherein, 
the bottom end of the rotating shaft passes through the shaft hole, the through hole and the clamping hole fasten the moving component (see assembly Figure 3); 
the water stopper has a water outlet sealing portion (132) for sealing the water outlet, an air inlet sealing portion (131) for sealing the air inlet, and a locking track (133) formed on a bottom surface of the water stopper and around the through hole; 
the water outlet sealing portion and the air inlet sealing portion of the water stopper respectively seal the water outlet and the air inlet on the lid body when the moving component rotates and the locking portion moves along the locking track (explicitly disclosed in para. [0071]).  
Regarding claim 2, the locking track as at least one ramp with a higher end and a lower end (taught to be “ramp shaped” in para. [0058]; see annotated Figure 6 below); two locking recesses (each 134) for receiving the locking portion are formed at the higher end and the lower end of the ramp; the locking portion moves between the two locking recesses, thus enabling the moving component to rotate along the locking track (see para. [0058]).  

    PNG
    media_image1.png
    470
    548
    media_image1.png
    Greyscale

Regarding claim 3, the moving component has two symmetric locking portions, and the locking track of the water stopper has two centrally symmetrical ramps (tamps 132, 133 clearly shown).  
Regarding claim 4, multiple clamping claws are disposed on the bottom of the moving component (unlabeled; see annotated Figure 8), and the bottom end of the rotating shaft is secured by the clamping claw after passing through the rotating shaft hole, the opening and the clamping hole (at 1212 in Figure 2).  

    PNG
    media_image2.png
    474
    521
    media_image2.png
    Greyscale

Regarding claim 5, the clamping claws are integrated with the moving component (clearly shown in Figure 8).  
Regarding claim 6, the rotating knob has a pushing portion (123) for the user to push the rotating knob to rotate.  
Regarding claim 7, an annular wall (116), which is formed along an edge of the lid body and extended upward, is arranged on a top surface of the lid body; 
the rotating shaft hole, the water outlet, and the air inlet are all arranged on an inner side of the annular wall (clearly seen in Figure 3); 
the pushing portion has a neck snapped on the annular wall (unlabeled; clearly seen in Figure 1 at 123; taught in para. [0060]); 
the pushing portion is slidable along the annular wall (clearly disclosed between Figure 1 and para. [0060]).  
Regarding claim 8, the rotating shaft has a prism (1211; para. [0061]) and a clamping portion (1212) disposed at the bottom end; 
or, a support portion that supports the water stopper is disposed on an inner side of the bottom of the lid body and around the rotating shaft hole; 
or, at least two limiting posts capable of limiting the swing of the water outlet sealing portion are disposed on the inner side of the bottom of the lid body.  
Regarding claim 9, the rotating shaft has a sealing ring (122) that seals a gap between the rotating shaft and the rotating shaft hole (para. [0054]).  
Regarding claim 10, comprising a cup body (2), wherein the rotary lid is screwed on the cup body (para. [0024]).

Response to Arguments
5.	Applicant's arguments filed May 19, 2022 have been fully considered but they are not persuasive.
Applicant argues that the Li reference is not eligible prior art because it falls within the one-year grace period exception of 35 USC 102(b)(1)(A) and names the same inventors.
Examiner foremost notes that, according to Espacenet, the Li reference contains two additional inventors, “ZENG QINGHUA” and “SUN BING”.  See screenshot below as APPENDIX A.  This information is corroborated by the bibliographic data available to the Examiner for the same reference.  See screenshot below as APPENDIX B.  Referencing MPEP 2153.01(a), Examiner notes the following passage, with the most relevant section in bold at the end of the paragraph, which describes the instant scenario:

AIA  35 U.S.C. 102(b)(1)(A) first provides that a disclosure which would otherwise qualify as prior art under AIA  35 U.S.C. 102(a)(1) may be excepted as prior art if the disclosure is made: (1) one year or less before the effective filing date of the claimed invention; and (2) by the inventor or a joint inventor. Thus, a disclosure that would otherwise qualify as prior art under AIA  35 U.S.C. 102(a)(1) will not be treated as prior art by Office personnel if the disclosure is made one year or less before the effective filing date of the claimed invention, and the evidence shows that the disclosure is by the inventor or a joint inventor. What evidence is necessary to show that the disclosure is by the inventor or a joint inventor requires case-by-case treatment, depending upon whether it is apparent from the disclosure itself or the patent application specification that the disclosure is by the inventor or a joint inventor.
Office personnel will not apply a disclosure as prior art under AIA  35 U.S.C. 102(a)(1) if it is apparent from the disclosure itself that it is by the inventor or a joint inventor. Specifically, Office personnel will not apply a disclosure as prior art under AIA  35 U.S.C. 102(a)(1) if the disclosure: (1) was made one year or less before the effective filing date of the claimed invention; (2) names the inventor or a joint inventor as an author or an inventor; and (3) does not name additional persons as authors on a printed publication or joint inventors on a patent. This means that in circumstances where an application names additional persons as joint inventors relative to the persons named as authors in the publication (e.g., the application names as joint inventors A, B, and C, and the publication names as authors A and B), and the publication is one year or less before the effective filing date, it is apparent that the disclosure is a grace period inventor disclosure, and the publication would not be treated as prior art under AIA  35 U.S.C. 102(a)(1). If, however, the application names fewer joint inventors than a publication (e.g., the application names as joint inventors A and B, and the publication names as authors A, B and C), it would not be readily apparent from the publication that it is by the inventor (i.e., the inventive entity) or a joint inventor and the publication would be treated as prior art under AIA  35 U.S.C. 102(a)(1).

Again, this information is corroborated by the following slide taken from USPTO training materials available online to the public at:
https://www.uspto.gov/sites/default/files/aia_implementation/fitf_comprehensive_training_prior_art_under_aia.pdf
This slide is presented below as APPENDIX C.  In the example, the inventive entity “Al & Jo” publish subject matter; “Al, Bob, and Cy” file a patent application claiming the invention.  As such, because there are fewer joint inventors named in the instant application (e.g. the entity “Al & Jo” are not part of the instant application), the exception does not apply.
Thus, according to all information available to the Examiner, the exception under 35 USC 102(b)(1)(A) does not apply, and the reference is still valid prior art under 35 USC 102(a)(1).  







APPENDIX A





    PNG
    media_image3.png
    896
    993
    media_image3.png
    Greyscale


APPENDIX B





    PNG
    media_image4.png
    382
    907
    media_image4.png
    Greyscale












APPENDIX C





    PNG
    media_image5.png
    729
    968
    media_image5.png
    Greyscale




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N SMALLEY whose telephone number is (571)272-4547. The examiner can normally be reached M-F 11:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe, Jr. can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES N SMALLEY/Examiner, Art Unit 3733